Detailed Action
	This action is responsive to an original application filed on 10/25/2019 with acknowledgement that this application has a priority date of 10/26/2018 to US Provisional Application 62/751,148. 
	Claims 1-20 are currently pending.  Claims 1, 17, and 20 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  
Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Response to Amendment
	The response filed on July 6, 2022 is acknowledged.  Nine pages of amended claims were received on 7/6/2022.  
	Claims 1, 5, 17, and 20 have been amended.  The claims have been amended such that they are no longer objected to, however Claim 20 is now rejected under 35 U.S.C. 112(b) as noted below. 
Election/Restrictions
Applicant’s election without traverse of Species A (Figures 6A-6E) in the reply filed on 8 is acknowledged.  
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2022 was filed after the mailing date of the final rejection mailed 4/11/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite because Lines 41-42 state “the chamber body is at least partially disposed within the receiving chamber” and there is improper antecedent basis for “the chamber body” in the claim.  It is not clear if “the chamber body” is supposed to be “the cartridge body” or if it is something else.  For the purpose of examination, Claim 20 Lines 41-42 will be interpreted to state “the cartridge body is at least partially disposed within the receiving chamber”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,799,403 to Probst et al. (“Probst”) in view of US PGPUB 2018/0126396 A1 to Ellis et al. (“Ellis”) and US PGPUB 2013/0092247 A1 to Lee et al. (“Lee”).
As to Claim 1, Probst discloses a fluid cartridge (See Annotated Fig. 7) for use with a plural component sprayer (Fig. 6 #80 “plural component gun” along with attached hoses disclosed in Col. 9 Lines 50-54), the plural component sprayer having a mounting head configured to receive a first component material from a first fluid line (See Col. 9 Lines 50-54 disclosing that a hose provides a component from a respective source, therefore an end of the hose can be considered a mounting head), a handle (Fig. 6 #84, which appears can be grasped by hand), and a trigger (Fig. 6 #83), the fluid cartridge configured to be mounted in a receiving chamber formed in the mounting head to receive the first component material from the plural component sprayer (See Col. 9 Lines 50-54 and See Fig. 7, connection 88 can be inserted into a hose which is a receiving chamber to receive the first material from the plural component sprayer) the fluid cartridge comprising: 
a cartridge body (See Annotated Fig. 7) having a first end (See Annotated Fig. 7) and a second end (See Annotated Fig. 7), the cartridge body configured to receive the first component material and a second component material through the second end (See Annotated Fig. 7 and Col. 9 Lines 50-54); 
a cartridge bore (See Annotated Fig. 6) extending axially through the cartridge body between the first end and the second end (See Annotated Fig. 7); 
a first material flowpath (See Annotated Fig. 7) extending through the cartridge body (See Annotated Fig. 6) and configured to route the first component material to the cartridge bore (See Annotated Figs. 6 and 7)
a second material flowpath (See Annotated Fig. 7) extending through the cartridge body (See Annotated Fig. 6) and configured to route the second component material to the cartridge bore (See Annotated Figs. 6 and 7); 
a first fluid check (Fig. 3 # 55 “check valve”) disposed in the first material flowpath (See Annotated Fig. 3, it is understood that the configuration in Fig. 3 applies to the embodiment shown in Figs. 6 and 7) and a second fluid check (See Annotated Fig. 3, Per Col. 7 Lines 65-67 it is understood that there is a second fluid check in the second material flowpath similar to the first fluid check) disposed in the second material flowpath (See Annotated Fig. 3), the first fluid check disposed to prevent backflow of material through a first inlet of the first material flowpath (See Col. 7 Lines 50-65) and the second fluid check disposed to prevent backflow of material through a second inlet of the second material flowpath (See Col. 7 Lines 50-65); 
a first side seal (See Annotated Fig. 3) disposed in the first material flowpath proximate the cartridge bore (See Annotated Fig. 3), the first side seal including a first seal member (Fig. 3 #57 “seal”) and a first side spring (Fig. 3 #60 “spring”) biasing the first seal member at least partially into the cartridge bore such that the first side seal is pre-loaded (See Annotated Fig. 3, Col. 7 Lines 55-61); and 
a second side seal disposed in the second material flowpath proximate the cartridge bore, the second side seal including a second seal member and a second side spring biasing the second seal member at least partially into the cartridge bore such that the second side seal is pre-loaded (See Annotated Fig. 3, Per Col. 7 Lines 65-67 it is understood that there is a second side seal in the second material flowpath similar to the first side seal).
wherein the cartridge body, the first fluid check, the second fluid check, the first side seal, and the second side seal form a single module (See Annotated Figs. 6 and 7, the components come to together to form one unit.  Merriam Webster defines a module as any in a series of standardized units for use together therefore the cartridge body, the first fluid check, the second fluid check, the first side seal, and the second side seal form a single module since they can come together as one unit apart from the other components of the plural component sprayer.  Based on Fig. 6 it appears that the fluid cartridge can be separated from the trigger #83 and the handle #84 of the plural component sprayer) configured to mount to and be dismounted from the receiving chamber as the single module (See Col. 9 Lines 50-54 and See Fig. 7, the module can be connected to a hose and disconnected from a hose);
wherein the single module is configured to mount to the receiving chamber such that the second end is disposed within the receiving chamber and such that the cartridge body receives both the first component material and the second component material from the plural component sprayer through the second end (See Annotated Figs. 6-7 and Col. 9 Lines 50-54, when the single module is mounted to a hose, the second end is disposed within a receiving chamber of the hose such that the cartridge body receives the first component material from the receiving chamber of the plural component sprayer and the second component material from another hose of the plural component sprayer through the second end). 
and wherein the single module is further configured to route the first component material and the second component material to the cartridge bore (See Annotated Figs. 6 and 7).
Regarding Claim 1, Probst does not disclose wherein the plural component sprayer comprises a gun body such that the fluid cartridge module is separate from the gun body (See Annotated Fig. 6, the single cartridge module includes a gun body since #82 is integral and connected to the plural component sprayer).
However, Ellis discloses a fluid cartridge (Fig. 1C #106 “mixing section”) for a plural component sprayer (Fig. 1A #100 “gun assembly” without #106) comprising a gun body (Fig. 1B #102 “main body”) and a handle (Fig. 1B # 101) wherein the fluid cartridge is a single module (See Fig. 1C) that is separable from the plural component sprayer (See Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid cartridge of Probst such that it is separable as a single module from the gun body, as taught by Ellis for the purpose of allowing easy maintenance and cleaning (See Paragraph 0052).
Regarding Claim 1, Probst in view of Ellis as applied above does not disclose wherein the mounting head is configured to receive a second component material from a second fluid line, wherein the fluid cartridge is configured to be mounted in a receiving chamber formed in the mounting head to receive the first and second component materials from the plural component sprayer (See Col. 9 Lines 50-54 disclosing a first fluid line that routes a first component material and a second fluid line that routes a second component material, however the mounting head that is at the end of the first fluid line does not receive the second component material from the second fluid line, which is attached to a separate mounting head).
However, Lee discloses a mounting head (See Fig. 2A) that is configured to receive a first component material from a first fluid line and a second component material from a second fluid line (See Annotated Fig. 2A and Paragraph 0003 disclosing that the lines may be sources of aspiration or irrigation, Paragraph 0009 also discloses separated fluid lines.), respectively, wherein a fluid cartridge (See 301 in Fig. 3A) is configured to be mounted in a receiving chamber formed in the mounting head to receive the first and second component materials (See Annotated Fig. 2A and Paragraphs 0014-0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plural component sprayer of Probst in view of Ellis as applied above to use the mounting head of Lee that receives the first component material from the first fluid line and the second component material from the second component material such that the fluid cartridge is configured to be mounted in a receiving chamber formed in the mounting head to receive the first and second component materials from the plural component sprayer, as doing so would yield the predictable result of connecting multiple fluid lines to route multiple components to the fluid cartridge using a single mounting head (See Paragraph 0003).   
As to Claim 2, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 1 above, Probst further discloses comprising: 
a purge path (See Annotated Fig. 7) extending from the second end to a purge chamber (See Annotated Fig. 6) within the cartridge bore; and 
a third fluid check (Fig. 7 #91 “valve”) disposed in the purge path proximate a third inlet (See Annotated Fig. 7) of the purge path, the third fluid check disposed to prevent backflow through the third inlet (Col. 9 Lines 57-60).
As to Claim 3, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 2 above, Probst further discloses comprising:
a first post (See Annotated Fig. 7) extending from the second end, the first fluid check at least partially disposed in the first post (See Annotated Figs. 3 and 7); 
a second post (See Annotated Fig. 7) extending from the second end, the second fluid check at least partially disposed in the second post (See Annotated Figs. 3 and 7); and 
a third post (See Annotated Fig. 6) extending from the second end, the third fluid check at least partially disposed in the third post (See Annotated Fig. 6).
As to Claim 4, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 1 above, Probst further discloses wherein: 
the first seal member includes a first passage (Fig. 3 #63 “outlet port”) extending through the first seal member such that a first component material can flow through the first seal member via the first passage (Col. 7 Lines 52-53); and 
the second seal member includes a second passage extending through the second seal member such that a second component material can flow through the second seal member via the second passage (See Annotated Fig. 3, Col. 7 Lines 65-67).
As to Claim 5, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 1 above, Probst further discloses comprising: 
a first retaining member (See Annotated Fig. 5, the first retaining member is a portion of 57 that extends radially) disposed at a first outlet of the first material flowpath, the first retaining member configured to interface with the first seal member to limit a distance that the first seal member projects into the cartridge bore (See Annotated Fig. 5, it can be seen that the radial extension of 57 limits the distance that the first seal member projects into the cartridge bore); and 
a second retaining member (See Annotated Fig. 5, the second retaining member is a portion of 57 that extends radially) disposed at a second outlet of the second material flowpath, the second retaining member configured to interface with the second seal member to limit a distance that the second seal member projects into the cartridge bore (See Annotated Fig. 5, it can be seen that the radial extension of 57 limits the distance that the second seal member projects into the cartridge bore).
As to Claim 6, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 1 above, Probst further discloses comprising a first projection extending radially from the fluid cartridge (See Annotated Fig. 7).
As to Claim 7, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 6 above, Probst further discloses comprising a second projection extending radially from the fluid cartridge (See Annotated Fig. 7), the second projection disposed opposite the first projection (See Annotated Fig. 7).
As to Claim 8, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 1 above, Probst further discloses comprising a locating feature extending into the cartridge bore (See Annotated Fig. 6, #105 “rod” extends into the cartridge bore and locates means 87 towards a direction that materials are discharged).
As to Claim 9, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 8 above, Probst further discloses wherein the locating feature is a pin (See Annotated Fig. 6, rod 105 is the equivalent of a pin).   
As to Claim 10, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 1 above, Probst further discloses comprising a central extension (See Annotated Fig. 6, the central extension is a portion of the cartridge body) projecting beyond the second end (See Annotated Fig. 7), wherein the cartridge bore extends through the central extension (See Annotated Fig. 6).
As to Claim 11, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 1 above, Probst further discloses comprising:
a first seal housing (See Annotated Fig. 7) mounted to the cartridge body, wherein the first fluid check and the first side seal are at least partially disposed in the first seal housing (See Annotated Figs. 3 and 5); and 
a second seal housing mounted to the cartridge body (See Annotated Fig. 7), wherein the second fluid check and the second side seal are at least partially disposed in the second seal housing (See Annotated Figs. 3 and 5, Col. 7 Lines 65-67).
As to Claim 12, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 11 above, Probst further discloses comprising: 
a first post extending axially from the first seal housing and away from the second end (See Annotated Fig. 7), the first fluid check at least partially disposed in the first post (See Annotated Fig. 3); 
a second post extending axially from the second seal housing and away from the second end (See Annotated Fig. 7), the second fluid check at least partially disposed in the secondFirst Named Inventor: Daniel P. RossApplication No.: 16/664,048 -5-post (See Annotated Fig. 3, Col. 7 Lines 65-67); and 
a third post extending axially from the cartridge body and away from the second end (See Annotated Fig. 6), a third fluid check at least partially disposed in the third post (See Annotated Fig. 7).
As to Claim 13, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 12 above, Probst further discloses comprising a central extension (See Annotated Fig. 6, the central extension is a part of the cartridge body) formed by the cartridge body (See Annotated Fig. 6) and projecting beyond the second end (See Annotated Fig. 7), wherein the cartridge bore extends through the central extension (See Annotated Fig. 6).
As to Claim 14, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 12 above, Probst further discloses comprising a cartridge cover (Fig. 6 #81 “housing”) disposed on the cartridge body (See Annotated Fig. 6). 
As to Claim 15, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 14 above, Probst further discloses wherein the cartridge cover includes posts (See Annotated Fig. 6, the bolts are the equivalent of posts) and the cartridge body includes axial grooves (See Annotated Fig. 6, the threaded holes that the bolts go into are the equivalent of axial grooves) disposed within the grooves (See Annotated Fig. 6).
As to Claim 16, in reference to the fluid cartridge of Probst in view of Ellis and Lee as applied to Claim 14 above, Probst further discloses wherein the cartridge cover includes a first cover slot (See Annotated Fig. 6, it is understood that there is a hole on one side of housing 81 that is the equivalent of a slot) and a second cover slot (See Annotated Fig. 6, it is understood that there is another hole on an opposite side of housing 81 that is the equivalent of a slot), wherein a portion of the first seal housing extends through the first cover slot and a portion of the second seal housings extends through the second cover slot (See Annotated Fig. 7, it is understood that there is one bolt on a portion of the first seal housing that extends through the first cover slot and one bolt on a portion of the second seal housing that extends through the second cover slot). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Probst in view of Lee. 
As to Claim 20 Probst discloses a fluid cartridge (See Annotated Fig. 7) for use in a plural component sprayer (Fig. 6 #80 “plural component gun”), the fluid cartridge configured to be mounted in a receiving chamber of the plural component sprayer (See Col. 9 Lines 50-54 and See Fig. 7, connections 88 and 89 can be inserted into a hose which is a receiving chamber to receive first and second component materials from the plural component sprayer)  to receive first and second component materials (Col. 3 Lines 35-37 “components A and B”) from the plural component sprayer and to receive purge air (Col. 3 Line 65) from the plural component sprayer, the fluid cartridge comprising: 
a cartridge body (See Annotated Fig. 7) defining a cartridge bore (See Annotated Fig. 6); 
a first seal housing (Annotated Fig. 7) mounted to the cartridge body, the first seal housing including a first post (See Annotated Fig. 7) extending rearward from the first seal housing and configured to be received in a first material port formed through a chamber wall of the receiving chamber (See Col. 9 Lines 50-54, an end of the hose connected to the first post can be considered the receiving chamber) to receive the first component material from the first material port (Col. 5 Lines 59-60); 
a second seal housing (See Annotated Fig. 7) mounted to the cartridge body, the second seal housing including a second post (See Annotated Fig. 7) extending rearward from the second seal housing and configured to be received in a second material port to receive the second component material from the second material port (Col. 5 Lines 62-64); 
a third post (See Annotated Fig. 7) extending rearward from the cartridge body and configured to be received in a purge port to receive purge air from the purge port (Col. 9 Lines 55-56); 
a first fluid check (Fig. 3 #55 “check valve”) disposed in a first material path (See Annotated Figs. 3 and 7) extending through the first seal housing from the first post to the cartridge bore (See Annotated Figs. 3 and 7); 
a second fluid check (See Annotated Fig. 3, Per Col. 7 Lines 65-67 it is understood that there is a second fluid check in the second material flowpath similar to the first fluid check) disposed in a second material path (See Annotated Figs. 3 and 7) extending through the second seal housing from the second post to the cartridge bore (See Annotated Figs. 3 and 7, Col. 7 Lines 65-67); 
a third fluid check (See Annotated Fig. 6) disposed in a purge path (See Annotated Fig. 7) extending through the cartridge body from the third post to a purge chamber (See Annotated Fig. 7) in the cartridge bore; 
a first side seal (See Annotated Fig. 3) disposed in the first material path proximate the cartridge bore (See Annotated Fig. 3), the first side seal including a first seal member (Fig. 3 #57 “seal”) and a first side spring (Fig. 3 #60 “spring”) biasing the first seal member at least partially into the cartridge bore such that the first side seal is pre-loaded (See Annotated Fig. 3, Col. 7 Lines 55-61); and 
a second side seal disposed in the second material path proximate the cartridge bore, the second side seal including a second seal member and a second side spring biasing the second seal member at least partially into the cartridge bore such that the second side seal is pre-loaded (See Annotated Fig. 3, Per Col. 7 Lines 65-67 it is understood that there is a second side seal in the second material flowpath similar to the first side seal);
wherein the cartridge body, the first seal housing, the second seal housing, the first fluid check, the second fluid check, the third fluid check, the first side seal, and the second side seal form a single module (See Annotated Figs. 6 and 7, the components come to together to form one unit.  Merriam Webster defines a module as any in a series of standardized units for use together the cartridge body, the first seal housing, the second seal housing, the first fluid check, the second fluid check, the third fluid check, the first side seal, and the second side seal form a single module since they can come with the fluid cartridge together as one unit apart from the other components of the plural component sprayer such as #83 and #84) configured to route the first component material, the second component material, and the purge air to the cartridge bore (See Annotated Figs. 6 and 7);
wherein the fluid cartridge is mountable in the receiving chamber of the plural component sprayer as the single module such that the first post extends into the first material port, the second post extends into the second material port, and the third post extends into the purge port (See Col. 9 Lines 50-54 and See Fig. 7, the module can be connected to a hose and disconnected from a hose, the hose is the receiving chamber.  See Annotated Figs. 6 and 7 and Col. 5 Lines 55-64 disclosing the first post extending into the first material port, the second post extending into the second material port, and the third post extending into the purge port), and the chamber body is at least partially disposed within the receiving chamber (See Annotated Fig. 7, the first post of the cartridge body extends into the receiving chamber of a hose); and
wherein the fluid cartridge is dismountable from the receiving chamber of the plural component sprayer as the single module (See Col. 9 Lines 50-54 and See Fig. 7, connection 88 can be inserted to or removed from the hose, the components of the module are capable of being dismounted from the hose as one unit).
Regarding Claim 20, Probst dose not disclose wherein the second material port is formed through the chamber wall of the receiving chamber and the purge port is formed through the chamber wall of the receiving chamber (See Col. 9 Lines 50-54 disclosing separate ports in separate receiving chambers of separate hoses).
However, Lee discloses a mounting head (See Fig. 2A) that is configured to have a fluid cartridge mounted to it (See 301 in Fig. 3A) to receive three different fluids from a plural component sprayer (See Annotated Fig. 2A and Paragraph 0003 disclosing that the lines may be sources of aspiration or irrigation, Paragraph 0009 also discloses separated fluid lines.  Fig. 6C show that three fluid lines can route three materials to the mounting head.), wherein a first material port, a second material port, and a third material port are formed through a chamber wall of the receiving chamber (See Annotated Fig. 2A, Fig. 6C, and Paragraphs 0014-0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plural component sprayer of Probst as applied above to use the mounting head of Lee that connects to each hose of Probst such that the first material port is formed through the chamber wall of the receiving chamber, the second material port is formed through the chamber wall of the receiving chamber, and the purge port is formed through the chamber wall of the receiving chamber, as doing so would yield the predictable result of connecting multiple fluid lines to route multiple components to the fluid cartridge using a single mounting head (See Lee Paragraph 0003).   

    PNG
    media_image1.png
    933
    1376
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1304
    893
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    796
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 17-19 are allowable.
The following is an examiner’s statement of reasons for allowance: the prior art references of Probst does not teach a mounting head comprising: a head body having a chamber wall; a receiving portion extending from the head body, the receiving portion and the chamber wall defining a receiving chamber; a first material port extending into the chamber wall, a second material port extending into the chamber wall, a purge port extending into the chamber wall, and a central bore extending axially through the head First Named Inventor: Daniel P. RossApplication No.: 16/664,048-6-body; wherein the fluid cartridge is disposed in the receiving chamber; wherein the first inlet is aligned with the first material port to receive a first component material from the first material port, the second inlet is aligned with the second material port to receive a second component material from the second material port, and a purge inlet is aligned with the purge port to receive purge air from the purge port.  Probst has structure that can be considered a mounting head but does not have a mounting head that comprise three ports extending into a chamber wall with and a central bore extending axially through a head body.  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the mounting head of Probst, or other prior art such that the mounting head comprises a chamber wall; a receiving portion extending from the head body, the receiving portion and the chamber wall defining a receiving chamber; a first material port extending into the chamber wall, a second material port extending into the chamber wall, a purge port extending into the chamber wall, and a central bore extending axially through the head First Named Inventor: Daniel P. RossApplication No.: 16/664,048-6-body; wherein the fluid cartridge is disposed in the receiving chamber; wherein the first inlet is aligned with the first material port to receive a first component material from the first material port, the second inlet is aligned with the second material port to receive a second component material from the second material port, and a purge inlet is aligned with the purge port to receive purge air from the purge port as claimed in Claim 17, as modifying Probst by Lee would not result in the mounting head having a central bore extending axially through the head body, and there is no other prior teaching that indicates that making such a modification would be an obvious design choice.  Claims 18-19 depend on Claim 17, therefor they are also deemed allowable.
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752
July 26, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752